Citation Nr: 0921437	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  94-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of fractures of the right humerus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1965 to 
January 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2008 single-judge 
opinion, the Court vacated the Board's December 2006 decision 
as to the appellant's claim for entitlement to a rating in 
excess of 20 percent for residuals of fractures of the right 
humerus.  The appellant had also appealed the matter of 
service connection for a shoulder disability, which was 
denied in the December 2006 Board decision.  The Court upheld 
the Board's determination as to the shoulder claim and the 
issue was not returned to the Board for further adjudication.

In December 2006, this matter was before the Board returning 
from a June 2005 remand.  In June 2005, the Board had 
remanded this case to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, pursuant to a 
remand from a February 2005 joint motion for remand from the 
Court, which vacated an August 2004 Board decision.  In 
August 2004, this matter came before the Board on appeal from 
a February 1992 rating decision, which granted an increased 
rating of 20 percent for residuals of a fracture of the right 
humerus.  The August 2004 decision also denied service 
connection for a cervical spine disability.  In July 2003, a 
Board videoconference hearing was held before the 
undersigned.  The Board had previously remanded this matter 
in June 1996, July 1999 and April 2003.  

Following the return of the case from the Court, the 
appellant's claims file was updated with additional evidence 
pertaining to an unrelated eye claim.  The appellant was sent 
a letter asking whether he had additional evidence to submit 
on the instant claim.  The appellant responded in May 2009 
that he did not.  The only new evidence being unrelated to 
the instant appeal, the Board will proceed.  38 C.F.R. 
§ 20.1304 (2008).


FINDINGS OF FACT

1.  The appellant's grant of service connection was for 
"History, compound fracture right humerus, healed, with mild 
limitation of movement of elbow and shoulder on right side" 
with an initial rating for disability manifestations at the 
elbow level, not the shoulder level, in a February 1971 
rating decision.

2.  The appellant did not appeal the February 1971 rating 
decision granting service connection and assigning the 
initial disability rating.  

3.  The appellant did not have a compensable disability 
rating for the shoulder in effect prior to December 10, 1991.

4.  The Board did not reduce a rating.  

5.  The appellant has no current manifestations of his 
service connected disability at the shoulder level; the 
appellant suffers from non service connected osteoarthritis 
of the acromio-clavicular joint.  

6.  The appellant's service-connected residuals of fractures 
of the right humerus have been manifested by limitation of 
right elbow flexion to 90 degrees, no limitation of extension 
and medial tenderness.


CONCLUSIONS OF LAW

1.  The February 1971 rating decision granting service 
connection and assigning the initial disability rating is 
final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  The appellant did not and does not have a protected 
disability rating for the shoulder.  38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2008).

3.  The appellant's rating has been at no time reduced.  38 
C.F.R. § 3.105(e) (2008).

4.  The Board did not grant service connection for an elbow 
disability.  38 C.F.R. § 3.303, 3.304 (2008).

5.  The criteria for a compensable rating at the shoulder 
level have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202 (2008).

6.  The criteria for an evaluation greater than 20 percent 
for right humerus fracture residuals are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207, 5208 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Board's December 2006 decision contained an extensive 
discussion of the VA's obligations under the duties to notify 
and assist of the VCAA.  The reason for remand, as will be 
discussed below, was the Board's purported failure to 
consider improper severance, improper reduction and the 
possibility of separate ratings.  Indeed, the Court did not 
disturb the Board's conclusion that the appellant's specific 
elbow rating did not merit a rating in excess of 20 percent.  
The Court's discussion was limited to the questions regarding 
ratings at the shoulder level.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  Neither the parties in their 
briefs or the Court in its decision identified any 
deficiencies with respect to VCAA notice or assistance on the 
part of VA.  

Subsequent to the Court's December 2008 Order, on April 15, 
2009, the Board wrote to the appellant and his attorney 
regarding the opportunity to submit additional evidence and 
argument.  In May 2009, the appellant responded that he had 
no additional evidence.  The appellant's representative 
before VA, the DAV, submitted a May 2009 informal hearing 
presentation.  No defects of VCAA notice or assistance have 
been identified.  

Given the Court's injunction against piecemeal litigation, 
the Board is confident that the VCAA is not an issue in this 
case.  That is, the Board believes that the law of the case 
is that there are no VCAA defects which have been raised by 
the appellant and which need be addressed by the Board.  Cf. 
Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) [under the 
"law of the case" doctrine, appellate courts generally will 
not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and therefore, 
Board is not free to do anything contrary to the Court's 
prior action with respect to the same claim].  

II. Evaluation of Residuals of a Humerus Fracture

The Court has returned this case to the Board for 
consideration of whether the Board's December 2006 decision 
improperly reduced a protected rating for the shoulder, while 
implicitly granting service connection for elbow 
manifestations of the appellant's disability, and to clarify 
whether the Board merely reassigned the Diagnostic Code to 
reflect current manifestations of the disability under 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
Board concludes that no reduction occurred, no implicit grant 
of service connection occurred, separate ratings are not 
warranted and that the change in Diagnostic Code was merely 
to reflect current manifestations.

The original grant of service connection in February 1971 was 
for "History, compound fracture right humerus, healed, with 
mild limitation of movement of elbow and shoulder on right 
side."  The original grant of service connection was 
followed by the initial rating for the disability, at 10 % 
under Diagnostic Code 5299-5207.  This rating was confirmed 
and continued by rating decisions in September 1982 and 
January 1991.  The appellant was notified of these decisions 
and did not appeal them.  The instant claim arises from a 
December 10, 1991, statement in which the appellant requested 
that VA "reopen and reevaluate" his service connected 
disability.  The effective date of the currently assigned 20 
percent rating is December 10, 1991.

The appellant argued before the Court that the December 2006 
Board decision was flawed for the following reasons: first, 
the original grant of service connection was for two joints, 
the elbow and the shoulder; second, that the original rating 
encompassed the shoulder, so that the Board had improperly 
reduced the rating for the shoulder by reassigning the 
Diagnostic Code to an elbow-only code; and further that the 
Board should have assigned both a 20 percent rating for the 
shoulder as a protected rating and a 20 percent rating for 
the elbow for current manifestations.  The appellant 
emphasized that the grant of service connection was for both 
the "elbow and shoulder," (emphasis in brief), not just for 
the elbow.  Thus, the appellant argues that the original 
rating for the shoulder should be protected and separate 
ratings for the elbow and the shoulder should be assigned.  
The Court remanded, in part, to consider this argument.

This argument and the Court's opinion misunderstand what 
happened in the appellant's original rating.  The Diagnostic 
Code applied in February 1971 was 5299-5207.  This hyphenated 
Diagnostic Code was recognition that humerus fracture 
residuals were not, and are not, a listed disability in the 
Ratings Schedule.  See 38 C.F.R. § 4.71a (1970, 2008).  As a 
result, the RO assigned an analogous rating.  The Ratings 
Schedule states that:

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings 
assigned to organic diseases and injuries be assigned by 
analogy to conditions of functional origin. 

38 C.F.R. § 4.20 (1970, 2008).  Accordingly, the RO built the 
5299-5207 Diagnostic Code.

When an unlisted disease, injury, or residual condition 
is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows: 
The first 2 digits will be selected from that part of 
the schedule most closely identifying the part, or 
system, of the body involved; the last 2 digits will be 
"99" for all unlisted conditions.  This procedure will 
facilitate a close check of new and unlisted conditions, 
rated by analogy.  In the selection of code numbers, 
injuries will generally be represented by the number 
assigned to the residual condition on the basis of which 
the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease 
itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
Thus, rheumatoid (atrophic) arthritis rated as ankylosis 
of the lumbar spine should be coded "5002-5240."  In 
this way, the exact source of each rating can be easily 
identified.  In the citation of disabilities on rating 
sheets, the diagnostic terminology will be that of the 
medical examiner, with no attempt to translate the terms 
into schedule nomenclature. 

The 5299 portion denotes that the musculoskeletal system was 
the closest analogous system.  The 5207 portion denotes that 
the rating was based on the functions affected at their 
anatomical location, the elbow.  The Board must emphasize 
that the appellant did not receive a compensable rating on 
the basis of his limitation of shoulder motion in the 
February 1971 rating decision.

The Board does not, in this case, have jurisdiction to review 
the actions taken in the February 1971 rating decision.  See 
38 U.S.C.A. §§ 7104, 7105 (2008).  Clearly, the appellant was 
granted service connection for both the elbow and shoulder 
levels.  Contrary to the appellant's arguments, the original 
compensable rating appears to have been granted for the elbow 
level only, not the shoulder level.  While the RO did not 
explicitly deny a compensable rating for the shoulder, the 
grant of service connection indicates that the RO was aware 
of possible shoulder involvement at the time.  The Board 
assumes, without considering the correctness of the finding, 
that the RO assigned only one Diagnostic Code because the 
elbow level manifestations was the only compensable residual 
at that time.  Whether such a separate rating should have 
been granted can only be addressed by a motion for revision 
of the February 1971 rating decision on the basis of clear 
and unmistakable error.  See generally 38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2008).  Again, the 
Board does not have jurisdiction to review this determination 
at this time.  

Given the original grant of service connection and the 
initial assignment of the disability rating, the appellant's 
argument regarding a protected rating is utterly without 
merit.  The compensable rating was, according to the 
Diagnostic Code assigned, for the elbow manifestations of the 
disability.  The appellant was denied increased ratings in 
December 1975, September 1982 and January 1991.  On each 
occasion, the prior rating was confirmed and continued.  As 
such, by the time of his December 10, 1991, claim for 
benefits, the Diagnostic Code 5299-5207 and ten percent 
rating had been in effect for more than twenty years.  As the 
appellant pointed out, when a rating has been in effect for 
more than twenty years, the rating may be reduced only on the 
basis of fraud in the original grant.  38 C.F.R. § 3.951(b) 
(2008).  The Board must emphasize that, twenty years after 
the grant of service connection, the appellant was still not 
in receipt of a compensable rating for the shoulder.  When 
the RO granted the increased rating of twenty percent in the 
February 1992 rating decision currently on appeal, the 
Diagnostic Code was reassigned to 5201, for limitation of 
motion of the shoulder.  This action, not the Board's, 
actually violated the protected ratings rule, by shifting the 
entire disability from the elbow to the shoulder.  See id.  
When the Board reassigned the rating back to the elbow 
Diagnostic Code 5207 in December 2006, the original protected 
rating was restored.  Therefore, the Board's decision was not 
a violation of the protected ratings rule, but was in 
conformity with it.  See id.

The appellant and the Court were apparently confused by the 
February 1992 rating decision.  When assigning the 20 percent 
rating, the rating sheet indicated that Diagnostic Code 5201 
had been in effect since October 1970, and only increased in 
1992, instead of newly assigned in 1992.  Based on the 1971, 
1975, 1982, and 1991 rating decisions, this is clearly 
incorrect.  Finally, at the time of the Board's December 2006 
decision, the rating under Diagnostic Code 5201 had been in 
effect for less than twenty years itself.  The assignment of 
Diagnostic Code 5201 could not, under any view of the actual 
facts of the case, qualify for the protected ratings rule.  
38 C.F.R. § 3.951(b).  The appellant had no compensable 
rating for the shoulder, and cannot benefit from the 
protected ratings rule for a shoulder rating.  While the 
Court has indicated that the Board consider this question, 
the Court made no specific findings on the matter which would 
bind a VA adjudicator.

Additionally, there was no ratings reduction.  As is obvious 
from the foregoing, the Board reestablished the protected 
rating, which was increased from ten percent to twenty 
percent in the February 1992 rating decision.  The Board 
undertook no action to reduce the twenty percent rating, even 
though it appears that the RO granted the increase based on 
the symptoms associated with the appellant's non-service 
connected shoulder arthritis.  He does receive separately a 
10 percent rating for neurological impairment of the ulnar 
nerve as a secondary condition, but the Board did not address 
this matter in the December 2006 decision, nor was it within 
the Board's jurisdiction.  The appellant has, at no time, 
received more than a 20 percent rating for the residuals of 
his right humerus fracture disability.  The appellant 
continued to receive a 20 percent rating after the December 
2006 decision.  There has been no reduction in rating.  The 
appellant has cited a variety of cases and regulations to 
argue that the Board committed clear and unmistakable error 
in reducing the rating.  See, e.g., 38 C.F.R. § 3.344; see 
also Sorakubo v. Principi, 16 Vet. App. 120, 123-124 (2002).  
As there was no reduction, the Board could have committed no 
error under these rules.  They are inapposite to the case and 
will not be discussed further.  

The Board, having concluded that no improper rating occurred, 
must also consider whether the decision implicitly granted 
service connection for a different disability or reassigned 
the Diagnostic Code to conform more closely to the 
disability.  

The Court's opinion appears to confuse a key factual matter.  
The opinion states that "[i]n July 1982, the appellant 
asserted that his service-connected disability had increased 
in severity.  R. at 145.  In a February 1992 rating decision, 
the RO increased the appellant's disability rating to 20%."  
A footnote was included which stated that "[a]t some point, 
the appellant's service-connected "history, compound 
fracture, right humerus," was recharacterized as "residuals 
of fracture of the right humerus." Compare R. at 132 (1971 
RO decision) with R. at 194 (1992 RO decision) and R. at 369-
74 (1996 Board decision)."  As a result, the Court was left 
unsure as to the extent of the appellant's service connected 
disability, and instructed that the Board clarify whether a 
second grant of service connection had occurred.  

The Board recognizes that the Court reviews Board decisions 
based on a limited record.  As a result, the Court was unable 
to determine what actually happened in the case.  From the 
opinion, the Court appears to imply that this claim has been 
pending since July 1982, which is most definitely not what 
happened.  The first instance of recharacterization was in 
the December 1975 rating decision, in which an increased 
evaluation for "residuals of right arm fracture" was 
denied.  The VA examinations and disability ratings continued 
to evaluate for both the elbow and shoulder, as mentioned in 
the 1982, 1991 and 1992 rating decisions.  The Board also 
spent significant time discussing both the elbow and possible 
service connected and non service connected shoulder 
manifestations of the disability in the December 1996 remand 
of this case and in the August 2004 and December 2006 
decisions.  Thus, while recharacterizations did occur, the 
substantive extent of the service connected disability 
remained unchanged.  

On review of the history described above, both the shoulder 
and elbow were clearly within the original grant of service 
connection.  The Board did not grant service connection 
implicitly for an elbow disability.  The remaining question 
is whether the Board merely reassigned a Diagnostic Code to 
conform to the disability.

VA is obligated to consider the history of the appellant's 
service connected disability in addition to the present level 
of disability.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Moore 
v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991) (evaluating a current 
disability in light of its complete recorded history 
"operate[s] to protect claimants against adverse decisions 
based on a single, incomplete or inaccurate report").  The 
December 2006 decision considered the extent of the 
appellant's disability at the elbow level and whether the 
appellant had current manifestations at the shoulder level.  
The Board found that the appellant had no current 
manifestations of the service connected humerus fracture 
residuals at the shoulder level and had not throughout the 
period on appeal.  The current disability at the shoulder 
level was found to be the result of a non service connected 
disability.  Therefore, the Board concluded that a separate 
rating for the shoulder was not warranted.  See 38 C.F.R. 
§ 3.102 (2008); see also Mittleider v. West, 11 Vet. App. 181 
(1998).  The Board then concluded that an increased rating at 
the elbow level was not warranted, which the Court did not 
disturb.  Accordingly, the Board reassigned the Diagnostic 
Code from 5201, for the shoulder, to 5207, in order to 
conform to the disability findings.  

The Board repeats, in pertinent part, the analysis related to 
the disability rating from the December 2006 decision.  The 
appellant has submitted no additional evidence since the 
December 2006 decision.  As such, the Board's prior analysis 
remains valid.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code (DC) may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
appellant currently received a 20 percent rating under DC 
5201 for limitation of motion of the humerus.  On review of 
the evidence, the Board concluded that the application of a 
different Diagnostic Code is appropriate in this case, while 
denying a rating in excess of 20 percent.  

On VA examination in January 1992, in the right elbow, 
flexion was to 70 degrees (as compared to 90 degrees on the 
left), pronation was 70 degrees (80 on the left), supination 
of the forearm was to 45 degrees (85 on the left).  The 
diagnosis was history of compound fracture of the right 
humerus with dislocation of the shoulder in 1966, currently 
symptomatic with functional impairment.  X-rays of the elbow 
were unremarkable.  

In November 1996, VA examination revealed that the appellant 
had pain on range of motion in the right shoulder, and there 
was mild to moderate weakness of the right deltoid.  He 
lacked about 15 degrees of full extension of the right elbow.  
He was unable to lift his right arm over his head.  The 
examiner noted that X-rays from 1994 showed some arthritic 
changes in the right AC joint, and osteoarthritis at all 
levels in the cervical spine.  The diagnosis was status post 
distal third of the right humerus facture with good healing, 
and osteoarthritis of the right AC joint and cervical spine.  
The examiner "seriously doubt[ed]" there was a relationship 
between the humerus fracture and his osteoarthritis.  The 
examiner also observed that there was some loss of function 
noted on the examination, but not in his distal humerus.

A VA examination in May 1997 noted that there had been no 
change since the last examination.  The appellant complained 
of pain with motion of the right elbow and shoulder.  He 
complained of tenderness over the old fracture site. On 
examination there was tenderness over the right distal 
lateral humerus, and a palpable bony mass consistent with 
post-fracture remodeling.  There was no swelling, false 
motion, shortening, or intraarticular involvement.  No 
deformity was apparent on observation but a bony mass was 
palpated.  Angulation was not observed, but was noted on X- 
rays.  The examiner reported that the claims file had been 
reviewed exhaustively, and concluded that the appellant had 
status post fracture of the right humerus with residuals of 
tenderness.  He had mild right AC joint osteoarthritis, not 
secondary to his right arm fracture; the examiner opined that 
it would have occurred regardless of whether he had the 
fracture or not.  There was subjective evidence of pain on 
motion of the shoulder but not because of anything associated 
with a distal humerus fracture.

At the August 2000 VA examination, the pain and functional 
loss in the area of the right shoulder, in the examiner's 
opinion, were not service-connected, but rather the result of 
progressive rotator cuff disease.  The right elbow was not 
evaluated.  The appellant reported a 2-year history of an 
inability to raise his arm above shoulder level.  He 
complained of limitation of motion, pain, and weakness with 
use of the right arm.  Periodically, he had flare-ups which 
caused additional loss of function.  The examiner explained 
that there was no anatomic connection between the appellant's 
shoulder complaints, or a cervical spine disorder, and the 
service connected disability, and there would be no possible 
connection to additional loss of motion of the shoulder and 
the presence of arthrosis at a joint (AC and cervical spine), 
distant from a fracture of the right distal humerus.  The 
examiner further concluded that neither the right shoulder 
nor cervical spine conditions could be worsened by the fact 
that there was a fracture of the right humerus in the 
military.  The pain and functional loss in the area of the 
right shoulder, in the examiner's opinion, were not service-
connected, but rather the result of progressive rotator cuff 
disease.

The November 2005 VA examination documented the current 
condition of the appellant's fracture residuals.  The 
examiner indicated that the appellant had 100 degrees of 
flexion and a lack of 25 degrees of extension.  The forearm 
pronated and supinated normally to 80 degrees.  There was 
tenderness, medially, of the elbow.  X-rays were negative for 
"arthritis or any intrinsic pathology" of the right elbow.  
The ulnar nerve impairment did not contribute to the 
limitation of motion.  The examiner stated that there was no 
relationship between the appellant's right shoulder 
disabilities and his inservice injury or as a residual of the 
injury or treatment.  

The evidence of record indicates that the appellant's humerus 
fracture residuals are manifested by intermittent limitation 
of elbow flexion of 90 degrees, limitation of extension of 25 
degrees, medial tenderness, and a palpable mass, without 
evidence of chronic forearm impairment or shoulder 
impairment.  Each examiner to address the question of whether 
the appellant's service connected disability includes right 
shoulder manifestations on review of the claims file, has 
opined that it does not.  

The appellant is right-handed, and his right humeral fracture 
residuals affect his major upper extremity.  The rating 
schedule provides compensable ratings for the shoulder and 
arm for: ankylosis, limitation of motion, other impairment of 
the humerus, and clavicle or scapula impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203.  

As noted by the appellant and discussed above, the appellant 
is also service connected for elbow manifestations of his 
service connected disability.  The ratings schedule provides 
compensable ratings for the elbow and forearm for: ankylosis, 
limitation of forearm extension, limitation of forearm 
flexion, forearm flexion limited to 100 degrees with 
extension limited to 45 degrees, other impairment of the 
elbow, nonunion of the radius and ulna, ulna impairment, 
radius impairment, and impairment of supination and 
pronation.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 
5207, 5208, 5209, 5210, 5211, 5212, 5213.  As the appellant 
already received a 20 percent rating, only ratings at or 
above 20 percent were considered.  All ratings discussed 
below are for the major upper extremity.

For limitation of flexion of the major forearm to 90 degrees 
warrants a 20 percent rating; flexion to 70 degrees warrants 
a 30 percent rating; flexion limited to 55 degrees warrants a 
40 percent rating; and flexion limited to 45 degrees warrants 
a 50 percent rating.  38 C.F.R. § 4.71a, Code 5206.

Limitation of extension of the major forearm to 75 degrees 
warrants a 20 percent rating; extension limited to 90 degrees 
warrants a 30 percent rating; limitation of extension to 100 
degrees warrants a 40 percent rating; and extension limited 
to 110 degrees warrants a 50 percent rating.  38 C.F.R. § 
4.71a, Code 5207.

Limitation of motion of the forearm to 100 degrees of flexion 
and 45 degrees of extension warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Code 5208.

The appellant sustained a comminuted fracture to the distal 
(lower) part of the right humerus in service, with delayed 
healing, followed by a re-fracture in the same place a few 
months later.  However, examinations in December 1970 and 
1975 disclosed only mild limitation of motion.  

On a VA examination in January 1992, there was limitation of 
motion in the elbow, with flexion limited to 70 degrees.  
However, on a VA orthopedic examination in November 1996, 
flexion was to 120 degrees, and it was noted that there was 
no loss of function in the distal humerus found on 
examination.  A May 1999 outpatient treatment note reported 
flexion of the right elbow to 90 degrees, and extension to 20 
degrees.  Further, an examination in May 1997 found 
tenderness to be the only residual of the right humerus 
fracture, and the pertinent diagnosis resulting from the 
August 2000 examination was fracture of the right humerus, by 
history.

Thus, despite the January 1992 examination report showing 
limitation of flexion to 70 degrees, the numerous other 
medical records dated throughout this lengthy appeal period 
do not show limitation of flexion in the right elbow to more 
than 90 degrees, with 120 degrees of flexion observed in 
November 1996.  Moreover, there have been no other 
significant orthopedic symptoms associated with his humerus 
fracture residuals, and the most recent VA examination, in 
August 2000, simply noted humerus fracture residuals, by 
history.  Since the 70 degrees of flexion was only shown on 
one occasion, it cannot be considered to reflect a permanent 
increase in disability, in view of the numerous records 
during the more than 10 years following that instance, which 
show range of motion varying from 90 degrees of flexion to no 
limitation of motion.  Similarly, the appellant displayed 
limited extension once on the record, in May 1999.  All other 
tests in the more than thirteen years worth of evidence show 
no limitation of extension.  The Board finds that the 
preponderance of the evidence shows that the appellant has 
not had limitation of flexion exceeding 90 degrees or 
limitation of extension.  In this regard, no objective elbow 
joint pathology has been shown.

The RO had changed the appellant's Diagnostic Code to 5201, 
for limitation of motion of the shoulder.  The Board found, 
and continues to find, that according to the evidence of 
record, he has no limitation of motion of the shoulder 
associated with his service connected right humerus fracture 
residuals.  The limitation of motion in the shoulder joint 
has been attributed to non-service- connected causes; thus, 
an increased rating on the basis of limitation of motion of 
the shoulder is not warranted.  See 38 C.F.R. § 4.71a, Codes 
5200, 5201.  The appellant does not have malunion, fibrous 
union, or nonunion of the humerus, nor are there recurrent 
dislocations at the scapulohumeral joint.  Accordingly, an 
increased rating based on other impairment of the humerus is 
not indicated.  See 38 C.F.R. § 4.71a, Code 5202.  Further, 
the evidence does not present a question of which of two 
evaluations to apply, under any of the potentially applicable 
diagnostic codes.  See 38 C.F.R. § 4.7.  The Board finds that 
the appellant's disability is more accurately described by 
limitation of flexion of the forearm under DC 5207.  The 
Board reassigned this Diagnostic Code under the authority 
outlined in Pernorio and Tedeschi, supra.  Significant 
limitation of extension of the forearm, to 70 degrees or 
less, has not been shown.  See 38 C.F.R. § 4.71a, Code 5207.  
Accordingly, the Board concludes that the criteria for a 
rating in excess of 20 percent for residuals of right humerus 
fractures have not been met.  

The Board noted that the February 2005 Motion for Joint 
Remand asked the Board to apply the rule of Mittleider, which 
requires that when it is not possible to separate the effects 
of the service-connected condition from a non-service-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the appellant's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  In particular, the motion requested that 
the Board apply this rule in the context of the appellant's 
shoulder disability.  At examination in May 1997, August 2000 
and November 2005, the examiners noted that the appellant had 
no shoulder pathology related to his service connected 
disability.  There is no evidence of record that, since the 
appellant filed the current claim for increased rating, the 
right shoulder has shown any pathology related to the service 
connected disability.  There is no effect of the service 
connected condition on the function of the appellant's right 
shoulder.  As such, the appellant's right shoulder 
disability, in its entirety, does not merit a compensable 
rating.  The rule of Mittleider is inapplicable in this case.

While the appellant said, at his Board hearing, that he had 
trouble with his elbow, and was unable to eat, shave, or 
otherwise perform other everyday tasks with his right hand, 
the medical evidence does not indicate that any such 
difficulties are due to orthopedic residuals of his right 
humerus fractures.  (He is in receipt of a separate 10 
percent rating for neurological manifestations.)  He said 
that his doctors had told him he may need elbow replacement 
surgery, but there is no support of this in the medical 
records, and X-rays of the right elbow have been normal.  
While the appellant may report his observable symptoms, 
medical expertise is needed to associate the symptoms with a 
particular condition.  See Savage v. Gober, 10 Vet. App. 488 
(1997); Falzone v. Brown, 8 Vet. App. 398 (1995).

In sum, the evidence shows that the appellant's orthopedic 
residuals of his right humerus fracture consist of palpable 
bony abnormality, without shortening, intraarticular 
involvement, or arthritis, with tenderness and occasional 
limitation of motion of varying degrees, but predominantly 90 
degrees or more.  Although tenderness in the location of the 
fracture was noted on one occasion, there is no medical 
evidence of any additional loss of motion due to pain, and 
arthritis has not been shown.  Other symptoms in his right 
upper extremity, such as weakness and flare-ups, have been 
attributed to his non-service-connected shoulder disability.  
There is no other functional impairment resulting from his 
right humerus fracture residuals which would warrant a rating 
higher than 20 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet.App. 202 (1995).

The Board has considered the possibility of staged ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board, 
however, concludes that the criteria for a rating in excess 
of 20 percent have at no time been met.  Accordingly, staged 
ratings are inapplicable.  See id.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's residuals of 
right humerus fracture disability is not inadequate.  As 
discussed above, while the appellant said, at his Board 
hearing, that he had trouble with his elbow, and was unable 
to eat, shave, or otherwise perform other everyday tasks with 
his right hand, the medical evidence does not indicate that 
any such difficulties are due to orthopedic residuals of his 
right humerus fractures.  Additionally, the right hand 
difficulties appear to be the result of the neurological 
complications, for which he is in receipt of a separate 10 
percent rating.  The appellant said that his doctors had told 
him he may need elbow replacement surgery, but there is no 
support of this in the medical records, and X-rays of the 
right elbow have been normal.  It does not appear that the 
appellant has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

In regard to the Court's December 2008 opinion, the Board 
concludes that no protected rating was disturbed, no rating 
reduction occurred, no grant of service connection occurred, 
that there were no identified, current residuals of the 
service connected humerus fracture residuals at the shoulder 
level during the period on appeal, the Board reassigned the 
Diagnostic Code under the rule of Pernorio, and that the 
criteria for a rating in excess of 20 percent for the elbow 
manifestations of the disability were not met at any time.  

The Board found, and continues to find, that the 
preponderance of the evidence is against the claim for a 
higher rating for right humerus fracture residuals, and thus 
the benefit-of-the-doubt rule did, and does, not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of fractures of the right humerus is denied.

Entitlement to a separate compensable rating for the 
shoulder, as a result of residuals of fractures of the right 
humerus, is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


